UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-4405 JAK (MRW) Date June 21, 2019

 

Title Parada v. Martinez

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present
Proceedings: ORDER TO SHOW CAUSE
1. Petitioner filed a statement in response to the Court’s screening order. (Docket

#6.) The statement explains in great detail Petitioner’s criminal history and his position
regarding the use of juvenile adjudications at his sentencing. He also briefly contends that he
“exhausted his direct appeal and 2255 motion” such that he is entitled to have his case heard in
this district under “the escape hatch” doctrine of federal habeas law. (Id. at 3-4.)

2. That’s not what the Court asked for in its screening order. Petitioner makes clear
(both in his petition and in his supplemental statement) that he bases the current [fourth] federal
habeas petition on newly-discovered “evidence” in his presentence report. (Id. at 3.) However,
assuming this to be new evidence, Petitioner was directed to explain whether he has “a basis to
apply to the Tenth Circuit for leave to file a new § 2255 motion in the court of conviction.” He
was also required to inform this Court “whether he has or has not pursued relief with the Tenth
Circuit to file a successive petition on this issue, and whether he plans to do so.” (Docket # 4
at 2.)

3. Petitioner’s statement is tellingly silent on these points. Petitioner is ordered to
show cause why the action should not be dismissed for his failure to comply with the Court’s
original order. Petitioner may discharge this OSC by promptly filing a statement addressing
these issues — not the substance of his latest claim. Petitioner’s response (not to exceed three
pages) will be due by July 12. After that, the Court may solicit a response from the government
or take other action.

Failure to comply with this order will result in a recommendation that the action be
dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied Underwriters, Inc.
v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
